Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 14, 2019

                                        No. 04-19-00513-CV

     IN THE INTEREST OF B.L.G, M.Y.G., P.J.D., R.N.D., AND A.V.D., CHILDREN


                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA01530
                        Honorable Linda A. Rodriguez, Judge Presiding


                                           ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights,
Appellant’s court-appointed attorney filed an Anders brief. In the brief, counsel states that after
a professional evaluation of the record, counsel finds no reversible error, concludes the appeal is
without merit and frivolous, and counsel attached a motion to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967); In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in a parental
rights termination appeal).
        Counsel informed Appellant of his right to file a pro se brief and his right to a free copy
of the appellate record. Counsel provided Appellant with a form request for a free copy of the
appellate record, and the form lacks only Appellant’s contact information, date, and signature.
        The State filed a letter waiving its right to file an appellee’s brief unless Appellant files a
pro se brief.
    If Appellant desires to file a pro se brief, we ORDER Appellant to do so within
TWENTY DAYS of the date of this order. See TEX. R. APP. P. 38.6(a).
    If Appellant files a pro se brief, the State may file a responsive brief not later than
TWENTY DAYS after Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
       The motion to withdraw is HELD IN ABEYANCE pending further order of this court.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2019.



                                              ___________________________________
                                              Luz Estrada,
                                              Chief Deputy Clerk